Brief Stricken and Order filed July 22, 2019




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-19-00414-CV
                                     ____________

                     IN THE MATTER OF A.J.F., A CHILD


                   On Appeal from County Court at Law No. 2
                           Galveston County, Texas
                       Trial Court Cause No. 19-JV-0022

                                       ORDER

      On July 2, 2019, we issued an order striking the brief appellant filed earlier
that day because the brief discloses the name of a child in this juvenile certification
appeal in violation of Tex. R. App. P. 9.8(c)(1)(A). We ordered to file a brief that
complies Tex. R. App. P. 9.8(b)(1) by July 12, 2019. No brief has been filed.

      Therefore, we order appellant’s appointed counsel, Joel Bennett, to file an
amended brief on or before July 24, 2019. If the brief is not filed by that date, counsel
may be required to show cause why he should not be held in contempt of court. In
addition, the court may require appointment of new counsel due to the failure to
timely file appellant’s brief.

                                    PER CURIAM